Title: To Thomas Jefferson from Robert Livingston, 26 January 1799
From: Livingston, Robert R.
To: Jefferson, Thomas


          
            Dear Sir
            ClerMont 26th. Jany 1799.
          
          Surrounded as you are at present by the mists of politicks, & those too of a nature to defuse, like other fogs, are obscurity & gloom upon  every object, I flatter myself, that it will not be unpleasing to you, to let your eyes rest for a moment upon a spot irradiated by a slight glimmering of philosophy. I therefore take the liberty to communicate & to ask your sentiments on the subject of an invention with which I have amused my leisure hours.
          Physicks, & Mechanicks, never formed a nobler union, than in the invention of the steam engine. Which at once subjects the most powerful, & the most common agents to man. He reposes at ease, while fire air & water perform his most laborious tasks. The slow steps by which this engine has advanced to its present state of improvement, are realy astonishing, considering how naturally most of those improvements must have suggested themselves. But even now it appears to me very imperfect. The first defect is the want of simplicity in those forms of it in which the object is to raise water to no great heights, as this occurs very frequently, as in drying marshes, freeing dry docks, & ships from water &c. It wd be extreamly desirable to have an engine so constructed as to cost little, & not to require the care & attention of an artist. The second defect of the most improved engine (Docr. Watts) is the loss of power occasioned by the friction. The dry piston, & the working rod, exhaust near one third of his gross power, when to this is added the opposition the air gives to his air pumps, their friction, & the friction of the pumps when water is raised, it will be found that one half of the force is lost, even where his engine acts to most advantage, to wit in the raising of water.
          It is still more defective when it is applied to obtain a circular motion. This it gets either by a winch or planet wheels, the latter he prefers. In this case supposing his power 2100. ⅓ lost in friction—near 100 W. in friction of the air pumps, (exclusive of the opposition of the atmosphere,) the friction & vis enertiæ of the beam; have about 1200 ℔ to apply to the winch or planet wheels whose friction cannot be less than ¼ of that weight, but as in turning a winch by their means, there are two points on which the wheels do not act at all, but depend on the fly to carry them past, & only two other points on which the machine acts at right angles, the mean between nothing & 900. is the whole power directly applied to obtain a circular motion, or in other words a gross power of 2100 ℔. in the engine is reduced to 450 ℔ when it turns a wheel. I have attempted to remedy these defects in Docr. Watts engine, with what success you will judge when I explain my principles, & examine the rough sketches I shall enclose. First to obtain a simple engine, & that can be erected at a trivial expence. Take a box or hogd. of wood, of sufficient strength, & connect this with a tube of wood, which is to serve as a pump, & is imersed in water; the bore of the pump to be small,  & at the hight of 20 feet, to which the water is to be raised, let there be a large chamber, fitted to hold so much water as is to be discharged at every lift—Into this a valve must open from the lower or narrow part of the pump—Let a nozel lead from this chamber, the mouth of which must be covered with a valve that opens outward. from this chamber a narrow pipe must lead in to the Cylinder & be furnished with a valve that opens into it. This must be placed so high that no water can get in to the cylinder—On the top of the pump place a valve that opens, so as to admit air, in order that the water may run out when raised into the chamber of the pump.
          The Cylinder must be furnished with the usual snifter valves, thro’ which condensing water, & air, may be discharged. A steam cock & condensing cock (the water for which may be taken, from the pump) these several cocks may be worked by hand, by floats—by the water raised (as in the plan enclose’d) or a small atmospheric engine on the top of the cylinder—Suppose the hogd. or cylinder to contain thirty cubic feet & the pump Chamber ten. When a vacuum is made in the cylinder, the air will rush into it, to supply the vacuum. That is to say the air which before occupied ten feet, will now occupy forty, & of course be ¾ lighter than the external air. The water will of course rise about 24 feet in the pump. When the steam is agn let into the Cylinder the valve of communication must close, & the cock on the top of the pump open, which forces open the valve on the nozel of the pump, & drives the water out, thus at every stroke ten cubic feet of water will be raised upwards of twenty feet. If it is desired to raise it to a greater hight, it may be done by enlarging the cylinder, & working several pumps at once, the upper pump, reciving its water from the reservore of the Lower one, & all communicating, by small channels or pipes, with the cylinder. It is true that this engine wastes some steam, because the vacuum is only the difference between the contents of the cylinder & the bore of the pump, which we have stated at ¼, but Docr Watts engine looses ⅓ in friction ⅛ in his air pumps ¼ of the remaining power in the friction of the forcing pump besides the vis enertæ of his beam chains &c. So that in fact this simple engine requires less steam than his complex one to do the same work. As the cylinder is of wood, & may be lined & covered with blankets, or matts, or any other non conductor, it will be kept nearly of the temperature of the steam, the air which is admitted being a bad conductor of heat, can carry off little of it. The condensing water will be the only active agent for this purpose. but as wood parts with its heat very slowly, much less will be lost in this, than in NewCombs engine, tho perhaps more than in Watts. You will observe that as the only object here of the steam is to expel the air, the  water need not be more than boiling hot, so that no extraordinary strength is necessary in the boiler; In Watts machine the heat of the steam is equal to 4 ℔ more than the incumbent atmosphere. To loose less heat, & because it is cheaper, I have made a boiler of wood with a furnace in the centre. And I find when the steam is so hot as to raise a weight of 4 ℔ upon a square inch that it imparts so little heat to the wood, that you may lay the back of your hand agt the outside of two & half inch plank (of which the boiler is composed) without any inconvenience—That I may not engross too much of your very valuable time at one period, I shall defer till another opportunity, my discription of an engine, in which I think I have the full power of Docr Watts, without loosing any by friction of the piston working rod or air pumps (tho I use them) as I have contrived the whole machinery to work witht. friction. And also another in which the whole power, can be directly applied to obtain a circular motion without winch or planet wheels. prudence bids me to afford you an opportunity of detecting the faults of this, before I expose a second child of fancy to your critical inspection.
          Now few people would believe that a noted Democrat shd address so long a letter to you without a word of politicks.
          I have the honor to be Sir with the highest respect & esteem Your Most Obt hum: Servt
          
            Robt R Livingston
          
        